Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2016 Commission File Number: 1-14588 Northeast Bancorp (Exact name of registrant as specified in its charter) Maine 01-0425066 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Canal Street, Lewiston, Maine (Address of Principal executive offices) (Zip Code) (207) 786-3245 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subjected to such filing requirements for the past 90 days. Yes ☑ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "accelerated filer”, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer Accelerated filer ☑ Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes_ No ☑ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As ofFebruary 2, 2017, the registrant had outstanding 7,518,705 shares of voting common stock, $1.00 par value per share and 1,312,530 shares of non-voting common stock, $1.00 par value per share. 1 Table of Contents Part I. Financial Information 3 Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets December 31, 2016 and June 30, 2016 3 Consolidated Statements of Income Three Months Ended December 31, 2016 and 2015 Six Months Ended December 31, 2016 and 2015 4 Consolidated Statements of Comprehensive Income Three Months Ended December 31, 2016 and 2015 Six Months Ended December 31, 2016 and 2015 5 Consolidated Statements of Changes in S hare holders' Equity Six Months Ended December 31, 2016 and 2015 6 Consolidated Statements of Cash Flows Six Months Ended December 31, 2016 and 2015 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosure about Market Risk 44 Item 4. Controls and Procedures 45 Part II. Other Information 45 Item 1. Legal Proceedings 45 Item 1 A . Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 2 Table of Contents PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share data) December 31, 2016 June 30, 2016 Assets Cash and due from banks $ 2,586 $ 2,459 Short-term investments 109,610 148,698 Total cash and cash equivalents 112,196 151,157 Available-for-sale securities, at fair value 90,533 100,572 Residential real estate loans held for sale SBA loans held for sale Total loans held for sale 8,979 7,519 Loans Commercial real estate 503,448 426,568 Residential real estate 106,949 113,962 Commercial and industrial 151,228 145,956 Consumer 5,313 5,950 Total loans 766,938 692,436 Less: Allowance for loan losses 3,107 2,350 Loans, net 763,831 Premises and equipment, net 7,179 7,801 Real estate owned and other repossessed collateral, net 3,145 1,652 Federal Home Loan Bank stock, at cost 1,938 2,408 Intangible assets, net 1,514 1,732 Bank owned life insurance 15,953 15,725 Other assets 7,391 7,501 Total assets $ 1,012,659 $ 986,153 Liabilities and Shareholders' Equity Liabilities Deposits Demand $ 76,721 $ 66,686 Savings and interest checking 107,386 107,218 Money market 319,933 275,437 Time 335,531 351,091 Total deposits 839,571 800,432 Federal Home Loan Bank advances 20,024 30,075 Subordinated debt 23,469 23,331 Capital lease obligation 1,003 1,128 Other liabilities 13,650 Total liabilities 897,717 869,562 Commitments and contingencies - - Shareholders' equity Preferred stock, $1.00 par value, 1,000,000 shares authorized; no shares issued and outstanding at December 31, 2016 and June 30, 2016 - - Voting common stock, $1.00 par value, 25,000,000 shares authorized; 7,487,552 and 8,089,790 shares issued and outstanding at December 31, 2016 and June 30, 2016, respectively 7,487 8,089 Non-voting common stock, $1.00 par value, 3,000,000 shares authorized; 1,343,683 and 1,227,683 shares issued and outstanding at December 31, 2016 and June 30, 2016, respectively 1,344 1,228 Additional paid-in capital 77,046 83,020 Retained earnings 30,830 26,160 Accumulated other comprehensive loss ) ) Total shareholders' equity 114,942 Total liabilities and shareholders' equity $ 1,012,659 $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Table of Contents NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share data) Three Months Ended December 31, Six Months Ended December 31, Interest and dividend income: Interest and fees on loans $ Interest on available-for-sale securities Other interest and dividend income 80 Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Wholesale repurchase agreements - - - 67 Short-term borrowings - 5 - 13 Junior subordinated debentures issued to affiliated trusts Obligation under capital lease agreements 13 16 27 33 Total interest expense Net interest and dividend income before provision for loan losses Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Fees for other services to customers Gain on sales of residential loans held for sale Gain on sales of portfolio loans Loss recognized on real estate owned and other repossessed collateral, net 3 ) ) ) Bank-owned life insurance income Other noninterest income 21 21 38 29 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Professional fees Data processing fees Marketing expense 97 66 Loan acquisition and collection expense FDIC insurance premiums 22 Intangible asset amortization Other noninterest expense Total noninterest expense Income before income tax expense Income tax expense Net income Weighted-average shares outstanding: Basic Diluted Earnings per common share: Basic $ Diluted 0.54 0.38 Cash dividends declared per common share $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Three Months Ended December 31, Six Months Ended December 31, Net income $ 3,611 Other comprehensive income, before tax: Available-for-sale securities: Change in net unrealized loss on available-for-sale securities ) Derivatives and hedging activities: Change in accumulated gain (loss) on effective cash flow hedges ) Reclassification adjustments included in net income 8 - 14 - Total derivatives and hedging activities 284 ) Total other comprehensive income (loss), before tax ) ) Income tax expense (benefit) related to other comprehensive (loss) income 62 ) 92 ) Other comprehensive income (loss), net of tax 96 ) 141 ) Comprehensive income $ 3,196 $ 1,491 $ 4,992 $ 3,127 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Table of Contents NORTHEAST BANCORP AND SUBSIDIARY CONSOLID ATED STATEMENTS OF CHANGES IN SHARE HOLDERS’ EQUITY (Unaudited) (Dollars in thousands, except share and per share data) Preferred Stock Voting Common Stock Non-voting Common Stock Additional Paid-in Retained Accumulated Other Comprehensive Total Shareholders' Shares Amount Shares Amount Shares Amount Capital Earnings Loss Equity Balance at June 30, 2015 - $ - $ ) $ Net income - Other comprehensive loss, net of tax - ) ) Common stock repurchased - - ) ) - - ) - - ) Conversion of voting common stock to non- voting common stock - - ) ) 16 - Dividends on common stock at $0.02 per share - ) - ) Stock-based compensation - Issuance of restricted common stock - ) - - - Cancellation and forfeiture of restricted common stock - - ) ) - - 43 - - - Balance at December 31, 2015 - $ - $ $ 1,029 $ $ $ ) $ Balance at June 30, 2016 - - 8,089,790 $ 1,227,683 $ 1,228 $ 83,020 $ 26,160 $ ) $ 116,591 Net income - Other comprehensive loss, net of tax - Common stock repurchased - - ) ) - - ) - - ) Conversion of voting common stock to non- voting common stock - - ) ) - Dividends on common stock at $0.02 per share - ) - ) Stock-based compensation - Issuance of restricted common stock - ) - - - Cancellation and forfeiture of restricted common stock - - ) (1 ) - - 1 - - - Balance at December 31, 2016 - $ - $ ) $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 Table of Contents NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended December 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses (Gain) loss on sale and impairment of real estate owned and other repossessed collateral, net ) 68 Loss on sale and disposal of premises and equipment, net 82 6 Accretion of fair value adjustments on loans, net ) ) Accretion of fair value adjustments on deposits, net (2 ) (4 ) Accretion of fair value adjustments on borrowings, net ) 3 Amortization of subordinated debt issuance costs - Originations of loans held for sale ) ) Net proceeds from sales of loans held for sale Gain on sales of residential loans held for sale ) ) Gain on sales of SBA loans held for sale ) ) Amortization of intangible assets Bank-owned life insurance income, net ) ) Depreciation of premises and equipment Stock-based compensation Amortization of available-for-sale securities, net Changes in other assets and liabilities: Other assets 18 Other liabilities ) Net cash provided by operating activities Investing activities: Purchases of available-for-sale securities ) ) Proceeds from maturities and principal payments on available-for-sale securities Loan purchases ) ) Loan originations, principal collections, and purchased loan paydowns, net ) ) Purchases and disposals of premises and equipment, net ) ) Redemption of Federal Home Loan Bank stock Proceeds from sales of real estate owned and other repossessed collateral Net cash used in investing activities ) ) Financing activities: Net increase in deposits Net increase in short-term borrowings - 77 Repurchase of common stock ) ) Dividends paid on common stock ) ) Repayment of wholesale repurchase agreements - ) Repayment of Federal Home Loan Bank advances ) - Repayment of capital lease obligation ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of noncash investing activities: Transfers from loans to real estate owned and other repossessed collateral $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 7 Table of Contents NORTHEAST BANCORP AND SUBSIDIARY Notes to Unaudited Consolidated Financial Statements December 31, 2016 1. Basis of Presentation The accompanying unaudited condensed and consolidated interim financial statements include the accounts of Northeast Bancorp (“Northeast” or the “Company”) and its wholly-owned subsidiary, Northeast Bank (the “Bank”). These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, the accompanying consolidated financial statements contain all adjustments (consisting principally of normal recurring accruals) considered necessary for a fair presentation of the Company's financial position, results of operations, and cash flows for the interim periods presented. These financial statements and notes should be read in conjunction with the audited consolidated financial statements and notes thereto for the fiscal year ended June 30, 2016 (“Fiscal 2016”) included in the Company's Annual Report on Form 10-K filed with the Securities and Exchange Commission. 2. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”). ASU 2014-09 implements a common revenue standard that clarifies the principles for recognizing revenue. The core principle of ASU 2014-09 is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: (i) identify the contract(s) with a customer, (ii) identify the performance obligations in the contract, (iii) determine the transaction price, (iv) allocate the transaction price to the performance obligations in the contract and (v) recognize revenue when (or as) the entity satisfies a performance obligation. ASU 2015-14, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”) was issued in August 2015 which defers adoption to annual reporting periods beginning after December 15, 2017. The Company is currently evaluating the impact of the adoption of ASU 2014-09 on its consolidated financial statements. In January 2016, the FASB issued ASU 2016-01, Financial Instruments—Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities (“ASU 2016-01”). This guidance changes how entities account for equity investments that do not result in consolidation and are not accounted for under the equity method of accounting. Entities will be required to measure these investments at fair value at the end of each reporting period and recognize changes in fair value in net income. A practicability exception will be available for equity investments that do not have readily determinable fair values, however; the exception requires the Company to adjust the carrying amount for impairment and observable price changes in orderly transactions for the identical or a similar investment of the same issuer. This guidance also changes certain disclosure requirements and other aspects of current US GAAP. This guidance is effective for fiscal years beginning after December 15, 2017, including interim periods within the fiscal year. Early adoption is permitted for only one of the six amendments. The Company is currently evaluating the impact of the adoption of ASU 2016-01 on its consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842) (“ASU 2016-02”). The new guidance establishes the principles to report transparent and economically neutral information about the assets and liabilities that arise from leases. Entities will be required to recognize the lease assets and lease liabilities that arise from leases in the statement of financial position and to disclose qualitative and quantitative information about lease transactions, such as information about variable lease payments and options to renew and terminate leases. This guidance is effective for fiscal years beginning after December 15, 2018, including interim periods within the fiscal year. The Company is currently evaluating the impact of the adoption of ASU 2016-02 on its consolidated financial statements. In March 2016, the FASB issued ASU 2016-05, Derivatives and Hedging (Topic 815): Effect of Derivative Contract Novations on Existing Hedge Accounting Relationships (“ASU 2016-05”). The new guidance clarifies that a change in the counterparty to a derivative instrument that has been designated as the hedging instrument under Topic 815 does not, in and of itself, require de-designation of that hedging relationship provided that all other hedge accounting criteria continue to be met. This guidance is effective for fiscal years beginning after December 15, 2016, and interim periods within those fiscal years. The adoption of this guidance is not expected to have a significant impact on the Company’s financial statements. In March 2016, the FASB issued ASU 2016-09, Compensation-Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting (“ASU 2016-09”). The new guidance simplifies several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. Entities will be required to recognize the income tax effects of awards in the income statement when the awards vest or are settled. This guidance is effective for fiscal years beginning after December 15, 2016, and interim periods within those annual periods. The adoption of this guidance is not expected to have a significant impact on the Company’s financial statements. 8 Table of Contents In June 2016, the FASB issued ASU 2016-13, Financial Instruments – Credit Losses (Topic 326) (“ASU 2016-13”). This update is intended to provide financial statement users with more decision-useful information about the expected credit losses on financial instruments and other commitments to extend credit held by a reporting entity at each reporting date. To achieve this objective, the amendments in this update replace the incurred loss impairment methodology in current US GAAP with a methodology that reflects expected credit losses and requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. This ASU will be effective for fiscal years beginning after December 15, 2019. Early adoption is available as of the fiscal year beginning after December 15, 2018. The Company is currently evaluating the impact of the adoption of ASU 2016-13 on its consolidated financial statements. In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows (Topic 230) (“ASU 2016-15”). This update clarifies and provides guidance on several cash receipt and cash payment classification issues, including debt prepayment and extinguishment costs, settlement of zero-coupon debt instruments, contingent consideration payments made after a business combination, proceeds from the settlement of insurance claims, proceeds from the settlement of corporate-owned life insurance policies, including bank-owned life insurance policies, distributions received from equity method investees, beneficial interests in securitization transactions, and separately identifiable cash flows and application of the predominance principle. The amendments in this update are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Early adoption is permitted, including adoption in an interim period. The adoption of this guidance is not expected to have a significant impact on the Company’s financial statements. In November 2016, the FASB issued ASU 2016-18, Statement of Cash Flows (Topic 230) (“ASU 2016-18”). This update requires that a statement of cash flows explain the change during the period in the total of cash, cash equivalents, and amounts generally described as restricted cash or restricted cash equivalents. Therefore, amounts generally described as restricted cash and restricted cash equivalents should be included with cash and cash equivalents when reconciling the beginning-of-period and end-of-period total amounts shown on the statement of cash flows. The amendments in this update are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Early adoption is permitted, including adoption in an interim period. The Company is currently evaluating the impact of the adoption of ASU 2016-18 on its consolidated financial statements. 9 Table of Contents 3. Securities Available-for-Sale The following presents a summary of the amortized cost, gross unrealized holding gains and losses, and fair value of securities available for sale. December 31, 2016 Amortized Gross Unrealized Gross Unrealized Fair Cost Gains Losses Value (Dollars in thousands) U.S. Government agency securities $ $ 5 $ ) $ 48,500 Agency mortgage-backed securities 37,882 - ) 37,000 Other investment measured at net asset value - ) $ 91,750 $ 5 $ ) $ 90,533 June 30, 2016 Amortized Gross Unrealized Gross Unrealized Fair Cost Gains Losses Value (Dollars in thousands) U.S. Government agency securities $ 51,948 $ 98 $ - $ 52,046 Agency mortgage-backed securities 43,330 90 ) 43,368 Other investment measured at net asset value 61 - $ 100,375 $ $ ) $ 100,572 When securities are sold, the adjusted cost of the specific security sold is used to compute the gain or loss on sale. There were no securities sold during the three and six months ended December 31, 2016 or 2015. At December 31, 2016, no investment securities were pledged as collateral to secure outstanding borrowings. The following summarizes the Company’s gross unrealized losses and fair values aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position. December 31, 2016 Less than 12 Months More than 12 Months Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (Dollars in thousands) U.S. Government agency securities $ $ ) $ - $ - $ 42,493 $ ) Agency mortgage-backed securities ) ) 36,999 ) Other investment measured at net asset value ) - - ) $ $ ) $ $ ) $ $ ) June 30, 2016 Less than 12 Months More than 12 Months Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (Dollars in thousands) U.S. Government agency securities $ - $ - $ - $ - $ - $ - Agency mortgage-backed securities - - ) ) Other investment measured at net asset value - $ - $ - $ $ ) $ $ ) There were no other-than-temporary impairment losses on securities during the three and six months ended December 31, 2016 or 2015. At December 31, 2016, the Company had seven securities in a continuous loss position for greater than twelve months. At December 31, 2016, all of the Company’s available-for-sale securities were issued or guaranteed by either government agencies or government-sponsored enterprises. The decline in fair value of the Company’s available-for-sale securities at December 31, 2016 is attributable to changes in interest rates. In addition to considering current trends and economic conditions that may affect the quality of individual securities within the Company’s investment portfolio, management of the Company also considers the Company’s ability and intent to hold such securities to maturity or recovery of cost. At December 31, 2016, the Company does not intend to sell and it is not more likely than not that the Company will be required to sell the investment securities before recovery of its amortized cost. As such, management does not believe any of the Company’s available-for-sale securities are other-than-temporarily impaired at December 31, 2016. The investment measured at net asset value is a fund that seeks to invest in securities either issued or guaranteed by the U.S. government or its agencies. The underlying composition of the fund is primarily government agencies or other investment-grade investments. As of December 31, 2016, the effective duration of the investments is 5.32 years. 10 Table of Contents The amortized cost and fair values of available-for-sale debt securities by contractual maturity are shown below as of December 31, 2016. Actual maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (Dollars in thousands) Due within one year $ $ Due after one year through five years Due after five years through ten years Due after ten years Total $ $ 11 Table of Contents 4. Loans, Allowance for Loan Losses and Credit Quality Loans are carried at the principal amounts outstanding, or amortized acquired fair value in the case of acquired loans, adjusted by partial charge-offs and net of deferred loan costs or fees. Loan fees and certain direct origination costs are deferred and amortized into interest income over the expected term of the loan using the level-yield method. When a loan is paid off, the unamortized portion is recognized in interest income. Interest income is accrued based upon the daily principal amount outstanding except for loans on nonaccrual status. Loans purchased by the Company are accounted for under ASC 310-30, Receivables—Loans and Debt Securities Acquired with Deteriorated Credit Quality ("ASC 310-30"). At acquisition, the effective interest rate is determined based on the discount rate that equates the present value of the Company's estimate of cash flows with the purchase price of the loan. Prepayments are not assumed in determining a purchased loan's effective interest rate and income accretion. The application of ASC 310-30 limits the yield that may be accreted on the purchased loan, or the "accretable yield," to the excess of the Company's estimate, at acquisition, of the expected undiscounted principal, interest, and other cash flows over the Company's initial investment in the loan. The excess of contractually required payments receivable over the cash flows expected to be collected on the loan represents the purchased loan's "nonaccretable difference." Subsequent improvements in expected cash flows of loans with nonaccretable differences result in a prospective increase to the loan's effective yield through a reclassification of some, or all, of the nonaccretable difference to accretable yield. The effect of subsequent credit-related declines in expected cash flows of purchased loans are recorded through a specific allocation in the allowance for loan losses. Loans are generally placed on nonaccrual status when they are past due 90 days as to either principal or interest, or when in management's judgment the collectability of interest or principal of the loan has been significantly impaired. Loans accounted for under ASC 310-30 are placed on nonaccrual when it is not possible to reach a reasonable expectation of the timing and amount of cash flows to be collected on the loan. When a loan has been placed on nonaccrual status, previously accrued and uncollected interest is reversed against interest on loans. Interest on nonaccrual loans is accounted for on a cash-basis or using the cost-recovery method when collectability is doubtful. A loan is returned to accrual status when collectability of principal is reasonably assured and the loan has performed for a reasonable period of time. In cases where a borrower experiences financial difficulties and the Company makes certain concessionary modifications to contractual terms, the loan is classified as a troubled debt restructuring ("TDR"), and therefore by definition is an impaired loan. Concessionary modifications may include adjustments to interest rates, extensions of maturity, and other actions intended to minimize economic loss and avoid foreclosure or repossession of collateral. For loans accounted for under ASC 310-30, the Company evaluates whether it has granted a concession by comparing the restructured debt terms to the expected cash flows at acquisition plus any additional cash flows expected to be collected arising from changes in estimate after acquisition. As a result, if an ASC 310-30 loan is modified to be consistent with, or better than, the Company's expectations at acquisition, the modified loan would not qualify as a TDR. Nonaccrual loans that are restructured generally remain on nonaccrual status for a minimum period of six months to demonstrate that the borrower can meet the restructured terms. If the restructured loan is on accrual status prior to being modified, it is reviewed to determine if the modified loan should remain on accrual status. If the borrower's ability to meet the revised payment schedule is not reasonably assured, the loan is classified as a nonaccrual loan. With limited exceptions, loans classified as TDRs remain classified as such until the loan is paid off. The composition of the Company’s loan portfolio is as follows on the dates indicated. December 31, 2016 June 30, 2016 Originated Purchased Total Originated Purchased Total (Dollars in thousands) Residential real estate $ Home equity - - Commercial real estate Commercial and industrial Consumer - - Total loans $ Total loans include net deferred loan origination costs of $463 thousand and net deferred loan origination fees of $58 thousand as of December 31, 2016 and June 30, 2016, respectively. 12 Table of Contents Past Due and Nonaccrual Loans The following is a summary of past due and non-accrual loans: December 31, 2016 30-59 Days 60-89 Days Past Due 90 Days or More-Still Accruing Past Due 90 Days or More- Nonaccrual Total Past Due Total Current Total Loans Non- Accrual Loans (Dollars in thousands) Originated portfolio: Residential real estate $ $ $ - $ Home equity - - - 48 48 48 Commercial real estate - Commercial and industrial 48 - - Consumer 28 - 19 48 Total originated portfolio - Purchased portfolio: Residential real estate 1 - - - 1 Commercial and industrial 56 - 35 98 Commercial real estate - Total purchased portfolio - Total loans $ $ $ - $ June 30, 2016 30-59 Days 60-89 Days Past Due 90 Days or More-Still Accruing Past Due 90 Days or More- Nonaccrual Total Past Due Total Current Total Loans Non- Accrual Loans (Dollars in thousands) Originated portfolio: Residential real estate $ $ $ - $ Home equity - - 48 48 Commercial real estate - - Commercial and industrial - - - 15 15 17 Consumer 73 56 - 74 Total originated portfolio - Purchased portfolio: Residential real estate - Commercial and industrial - Commercial real estate - 19 - Total purchased portfolio - 19 - Total loans $ $ $ - $ Allowance for Loan Losses and Impaired Loans The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings. For residential and consumer loans, a charge-off is recorded no later than the point at which a loan is 180 days past due if the loan balance exceeds the fair value of the collateral, less costs to sell. For commercial loans, a charge-off is recorded on a case-by-case basis when all or a portion of the loan is deemed to be uncollectible. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses consists of general, specific, and unallocated reserves and reflects management’s estimate of probable loan losses inherent in the loan portfolio at the balance sheet date. Management uses a consistent and systematic process and methodology to evaluate the appropriateness of the allowance for loan losses on a quarterly basis. The calculation of the allowance for loan losses is segregated by portfolio segments, which include: commercial real estate, commercial and industrial, consumer, residential real estate, and purchased loans. Risk characteristics relevant to each portfolio segment are as follows: Residential real estate: All loans in this segment are collateralized by residential real estate and repayment is primarily dependent on the credit quality, loan-to-value ratio and income of the individual borrower. The overall health of the economy, particularly unemployment rates and housing prices, has a significant effect on the credit quality in this segment. For purposes of the Company’s allowance for loan loss calculation, home equity loans and lines of credit are included in residential real estate. Commercial real estate: Loans in this segment are primarily income-producing properties. For owner-occupied properties, the cash flows are derived from an operating business, and the underlying cash flows may be adversely affected by deterioration in the financial condition of the operating business. The underlying cash flows generated by non-owner occupied properties may be adversely affected by increased vacancy rates. Management periodically obtains rent rolls, with which it monitors the cash flows of these loans. Adverse developments in either of these areas will have an adverse effect on the credit quality of this segment. For purposes of the allowance for loan losses, this segment also includes construction loans. 13 Table of Contents Commercial and industrial: Loans in this segment are made to businesses and are generally secured by the assets of the business. Repayment is expected from the cash flows of the business. Weakness in national or regional economic conditions, and a corresponding weakness in consumer or business spending, will have an adverse effect on the credit quality of this segment. Consumer: Loans in this segment are generally secured, and repayment is dependent on the credit quality of the individual borrower. Repayment of consumer loans is generally based on the earnings of individual borrowers, which may be adversely impacted by regional labor market conditions. Purchased: Loans in this segment are typically secured by commercial real estate, multi-family residential real estate, or business assets and have been acquired by the Bank’s Loan Acquisition and Servicing Group (“LASG”). Loans acquired by the LASG are, with limited exceptions, performing loans at the date of purchase. Repayment of loans in this segment is largely dependent on cash flow from the successful operation of the property, in the case of non-owner occupied property, or operating business, in the case of owner-occupied property. Loan performance may be adversely affected by factors affecting the general economy or conditions specific to the real estate market, such as geographic location or property type. Loans in this segment are evaluated for impairment under ASC 310-30. The Company reviews expected cash flows from purchased loans on a quarterly basis. The effect of a decline in expected cash flows subsequent to the acquisition of the loan is recognized through a specific allocation in the allowance for loan losses The general component of the allowance for loan losses for originated loans is based on historical loss experience adjusted for qualitative factors stratified by loan segment. The Company does not weight periods used in that analysis to determine the average loss rate in each portfolio segment. This historical loss factor is adjusted for the following qualitative factors: ● Levels and trends in delinquencies; ● Trends in the volume and nature of loans; ● Trends in credit terms and policies, including underwriting standards, procedures and practices, and the experience and ability of lending management and staff; ● Trends in portfolio concentration; ● National and local economic trends and conditions; ● Effects of changes or trends in internal risk ratings; and ● Other effects resulting from trends in the valuation of underlying collateral. The allocated component of the allowance for loan losses relates to loans that are classified as impaired. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. An allowance is established when the discounted cash flows or collateral value of the impaired loan is lower than the carrying value of that loan. For all portfolio segments, except loans accounted for under ASC 310-30, a loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. For the purchased loan segment, a loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to realize cash flows as expected at acquisition. For loans accounted for under ASC 310-30 for which cash flows can reasonably be estimated, loan impairment is measured based on the decrease in expected cash flows from those estimated at acquisition, excluding changes due to changes in interest rate indices and other non-credit related factors, discounted at the loan’s effective rate assumed at acquisition. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting the scheduled principal and interest payments when due. 14 Table of Contents The following table sets forth activity in the Company’s allowance for loan losses. Three Months Ended December 31, 2016 Residential Real Estate Commercial Real Estate Commercial and Industrial Consumer Purchased Unallocated Total (Dollars in thousands) Beginning balance $ 68 $ $ - $ Provision 6 40 24 - Recoveries 27 19 6 21 - - 73 Charge-offs - ) - ) - - ) Ending balance $ 70 $ $ - $ Three Months Ended December 31, 2015 Residential Real Estate Commercial Real Estate Commercial and Industrial Consumer Purchased Unallocated Total (Dollars in thousands) Beginning balance $ 46 $ $ 56 $ Provision 42 (6 ) ) Recoveries 1 - 4 3 - - 8 Charge-offs ) ) (1 ) (7 ) ) - ) Ending balance $ 36 $ $ - $ Six Months Ended December 31, 2016 Residential Real Estate Commercial Real Estate Commercial and Industrial Consumer Purchased Unallocated Total (Dollars in thousands) Beginning balance $ 62 $ $ - $ Provision ) 63 49 - Recoveries 29 19 11 32 - - 91 Charge-offs ) ) (1 ) ) - - ) Ending balance $ 70 $ $ - $ Six Months Ended December 31, 2015 Residential Real Estate Commercial Real Estate Commercial and Industrial Consumer Purchased Unallocated Total (Dollars in thousands) Beginning balance $ 35 $ $ 56 $ Provision 58 25 ) Recoveries 13 5 5 5 - - 28 Charge-offs ) ) (1 ) ) ) - ) Ending balance $ 36 $ $ - $ The following table sets forth information regarding the allowance for loan losses by portfolio segment and impairment methodology. December 31, 2016 Residential Real Estate Commercial Real Estate Commercial and Industrial Consumer Purchased Unallocated Total (Dollars in thousands) Allowance for loan losses: Individually evaluated $ 366 $ 64 $ 164 $ 6 $ - $ - $ 600 Collectively evaluated 64 - - 2,325 ASC 310-30 - 182 Total $ 574 $ 1,750 $ $ 70 $ 182 $ - $ Loans: Individually evaluated $ 5,573 $ $ 2,820 $ 254 $ - $ - $ 10,241 Collectively evaluated - - ASC 310-30 - 254,073 - 254,073 Total $ - $ 15 Table of Contents June 30, 2016 Residential Real Estate Commercial Real Estate Commercial and Industrial Consumer Purchased Unallocated Total (Dollars in thousands) Allowance for loan losses: Individually evaluated $ 386 $ 59 $ 2 $ 23 $ - $ - $ 470 Collectively evaluated 39 - - 1,747 ASC 310-30 - 133 Total $ 663 $ 1,195 $ 297 $ 62 $ $ - $ Loans: Individually evaluated $ 5,039 $ $ 17 $ 362 $ - $ - $ 7,104 Collectively evaluated 5,588 - - ASC 310-30 - 239,709 - 239,709 Total $ $ 189,616 $ $ 5,950 $ $ - $ The following table sets forth information regarding impaired loans. Loans accounted for under ASC 310-30 that have performed based on cash flow and accretable yield expectations determined at date of acquisition are not considered impaired assets and have been excluded from the tables below. December 31, 2016 June 30, 2016 Unpaid Unpaid Recorded Principal Related Recorded Principal Related Investment Balance Allowance Investment Balance Allowance (Dollars in thousands) Impaired loans without a valuation allowance: Originated: Residential real estate $ $ $ - $ $ $ - Consumer - - Commercial real estate - - Commercial and industrial - 15 15 - Purchased: Residential real estate - - Commercial real estate - - Commercial and industrial 16 34 - Total - - Impaired loans with a valuation allowance: Originated: Residential real estate Consumer 83 92 6 23 Commercial real estate 64 59 Commercial and industrial 2 2 2 Purchased: Commercial real estate 66 Commercial and industrial 56 57 - - - Total Total impaired loans $ 16 Table of Contents The following tables set forth information regarding interest income recognized on impaired loans. Three Months Ended December 31, Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized (Dollars in thousands) Impaired loans without a valuation allowance: Originated: Residential real estate $ 3,730 $ 62 $ $ 37 Consumer 200 8 8 Commercial real estate 15 7 Commercial and industrial 33 2 - Purchased: Residential real estate - - - Commercial real estate 47 50 Commercial and industrial 32 - - - Total Impaired loans with a valuation allowance: Originated: Residential real estate 73 22 Consumer 93 2 44 1 Commercial real estate 31 19 Commercial and industrial 12 - - Purchased: Commercial real estate 7 3 Commercial and industrial 28 2 - - Total 45 Total impaired loans $ Six Months Ended December 31, Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized (Dollars in thousands) Impaired loans without a valuation allowance: Originated: Residential real estate $ 3,550 $ $ $ 76 Consumer 219 11 13 Commercial real estate 23 14 Commercial and industrial 36 2 - Purchased: Residential real estate 3 - - Commercial real estate 99 64 Commercial and industrial 21 - - - Total Impaired loans with a valuation allowance: Originated: Residential real estate 89 45 Consumer 97 4 20 2 Commercial real estate 49 31 Commercial and industrial 12 - - Purchased: Commercial real estate 24 39 Commercial and industrial 19 2 - - Total Total impaired loans $ 17 Table of Contents Credit Quality The Company utilizes a ten-point internal loan rating system for commercial real estate, construction, commercial and industrial, and certain residential loans as follows: Loans rated 1 – 6: Loans in these categories are considered “pass” rated loans. Loans in categories 1-5 are considered to have low to average risk. Loans rated 6 are considered marginally acceptable business credits and have more than average risk. Loans rated 7: Loans in this category are considered “special mention.” These loans show signs of potential weakness and are being closely monitored by management. Loans rated 8: Loans in this category are considered “substandard.” Loans classified as substandard are inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Assets so classified have a well-defined weakness or weaknesses that jeopardize the orderly repayment of the debt. Loans rated 9: Loans in this category are considered “doubtful.” Loans classified as doubtful have all the weaknesses inherent in one graded 8 with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. Loans rated 10: Loans in this category are considered “loss” and of such little value that their continuance as loans is not warranted. On an annual basis, or more often if needed, the Company formally reviews the ratings of all loans subject to risk ratings. Semi-annually, the Company engages an independent third-party to review a significant portion of loans within these segments. Management uses the results of these reviews as part of its annual review process. Risk ratings on purchased loans, with and without evidence of credit deterioration at acquisition, are determined relative to the Company’s recorded investment in that loan, which may be significantly lower than the loan’s unpaid principal balance. The following tables present the Company’s loans by risk rating. December 31, 2016 Originated Portfolio Commercial Commercial Purchased Real Estate and Industrial Residential(1) Portfolio Total (Dollars in thousands) Loans rated 1- 6 $ Loans rated 7 Loans rated 8 Loans rated 9 - - 23 - 23 Loans rated 10 - $ June 30, 2016 Originated Portfolio Commercial Commercial Purchased Real Estate and Industrial Residential(1) Portfolio Total (Dollars in thousands) Loans rated 1- 6 $ Loans rated 7 Loans rated 8 17 Loans rated 9 - - 23 - 23 Loans rated 10 - $ Certain of the Company’s loans made for commercial purposes, but secured by residential collateral, are rated under the Company’s risk-rating system. The Company had consumer mortgage loans secured by residential real estate properties for which formal foreclosure proceedings were in process according to local requirements of the applicable jurisdictions totaling $823 thousand at December 31, 2016, compared to $882 thousand at June 30, 2016. 18 Table of Contents Troubled Debt Restructurings The following table shows the Company’s post-modification balance of TDRs by type of modification. Three Months Ended December 31, Six Months Ended December 31, Number of Contracts Recorded Investment Number of Contracts Recorded Investment Number of Contracts Recorded Investment Number of Contracts Recorded Investment (Dollars in thousands) Extended maturity 1 $ - $ - 1 $ - $ - Adjusted interest rate 2 135 - - 3 144 - - Rate and maturity - - 3 1 334 3 Principal deferment 1 161 - - 1 161 - - Court ordered concession - 4 $ 3 $ 6 $ 3 $ The following table shows loans modified in a TDR and the change in the recorded investment subsequent to the modifications occurring. Three Months Ended December 31, Number of Contracts Recorded Investment Pre-Modification Recorded Investment Post-Modification Number of Contracts Recorded Investment Pre-Modification Recorded Investment Post-Modification (Dollars in thousands) Originated portfolio: Residential real estate 3 $ $ 3 $ $ Home equity - Commercial real estate - Commercial and industrial 1 91 - - - Consumer - Total originated portfolio 4 3 Purchased portfolio: Residential real estate - Commercial real estate - Total purchased portfolio - Total 4 $ $ 3 $ $ Six Months Ended December 31, Number of Contracts Recorded Investment Pre-Modification Recorded Investment Post-Modification Number of Contracts Recorded Investment Pre-Modification Recorded Investment Post-Modification (Dollars in thousands) Originated portfolio: Residential real estate 4 $ $ 3 $ $ Home equity - Commercial real estate - Commercial and industrial 1 91 - - - Consumer - Total originated portfolio 5 3 Purchased portfolio: Residential real estate - Commercial real estate 1 - - - Total purchased portfolio 1 - - - Total 6 $ $ 3 $ $ The Company considers TDRs past due 90 days or more to be in payment default. No loans modified in a TDR in the last twelve months defaulted during the three and six months ended December 31, 2016. As of December 31, 2016, there were no further commitments to lend to borrowers associated with loans modified in a TDR. 19 Table of Contents ASC 310-30 Loans The following tables present a summary of loans accounted for under ASC 310-30 that were acquired by the Company during the period indicated. Three Months Ended December 31, 2016 Three Months Ended December 31, 2015 (Dollars in thousands) Contractually required payments receivable $ $ Nonaccretable difference ) ) Cash flows expected to be collected Accretable yield ) ) Fair value of loans acquired $ $ Six Months Ended December 31, 2016 Six Months Ended December 31, 2015 (Dollars in thousands) Contractually required payments receivable $ $ Nonaccretable difference ) ) Cash flows expected to be collected Accretable yield ) ) Fair value of loans acquired $ $ Certain of the loans accounted for under ASC 310-30 that were acquired by the Company are not accounted for using the income recognition model because the Company cannot reasonably estimate cash flows expected to be collected. These loans when acquired are placed on non-accrual. The carrying amounts of such loans are as follows. As of and for the Three Months Ended December 31, 2016 As of and for the Six Months Ended December 31, 2016 (Dollars in thousands) Loans acquired during the period $ - $ Loans at end of period The following tables summarize the activity in the accretable yield for loans accounted for under ASC 310-30. Three Months Ended December 31, 2016 Three Months Ended December 31, 2015 (Dollars in thousands) Beginning balance $ $ Acquisitions Accretion ) ) Reclassifications from non-accretable difference to accretable yield Disposals and other changes ) ) Ending balance $ $ Six Months Ended December 31, 2016 Six Months Ended December 31, 2015 (Dollars in thousands) Beginning balance $ $ Acquisitions Accretion ) ) Reclassifications from non-accretable difference to accretable yield Disposals and other changes ) ) Ending balance $ $ The following table provides information related to the unpaid principal balance and carrying amounts of ASC 310-30 loans. December 31, 2016 (1) June 30, 2016 (1) (Dollars in thousands) Unpaid principal balance $ $ Carrying amount Balances include loans held for sale of $975 thousand at December 31, 2016 and $0 at June 30, 2016. 20 Table of Contents 5. Transfers and Servicing of Financial Assets The Company sells loans in the secondary market and for certain loans, retains the servicing responsibility. Consideration for the sale includes the cash received as well as the related servicing rights asset. The Company receives fees for the services provided. Capitalized servicing rights as of December 31, 2016 totaled $2.3 million, compared to $1.8 million as of June 30, 2016, included in other assets on the consolidated balance sheets. Mortgage loans sold in the quarter ended December 31, 2016 totaled $17.7million, compared to $20.5million in the quarter ended December 31, 2015. Mortgage loans sold in the six months ended December 31, 2016 totaled $42.7 million, compared to $49.4 million in the six months ended December 31, 2015. Mortgage loans serviced for others totaled $11.9 million at December 31, 2016 and $12.9million at June30, 2016. Additionally, the Company was servicing commercial loans participated out to various other institutions amounting to $33.3 million and $32.9 million at December 31, 2016 and June 30, 2016, respectively. SBA loans sold during the quarter ended December 31, 2016 totaled $17.5million, compared to $7.5 million in the quarter December 31, 2015. SBA loans sold in the six months ended December 31, 2016 totaled $24.8 million, compared to $13.0 million in the six months ended December 31, 2015. SBA loans serviced for others totaled $121.0 million at December 31, 2016 and $83.8million at June30, 2016. Mortgage and SBA loans serviced for others are accounted for as sales and therefore are not included in the accompanying consolidated balance sheets. The risks inherent in mortgage servicing assets and SBA servicing assets relate primarily to changes in prepayments that result from shifts in interest rates. Contractually specified servicing fees were $248 thousand and $167thousand for the quarters ended December 31, 2016 and 2015, respectively, and were included as a component of loan related fees within non-interest income. Contractually specified servicing fees were $408 thousand and $316 thousand for the six months ended December 31, 2016 and 2015, respectively. The significant assumptions used in the valuation for mortgage servicing rights as of December 31, 2016 included a weighted average discount rate of 7.8% and a weighted average prepayment speed assumption of 16.0%. For the SBA servicing rights, the significant assumptions used in the valuation included a range of discount rates from 8.8% to 13.9% and a weighted average prepayment speed assumption of 7.5% 6 . Earnings Per Share (EPS) EPS is computed by dividing net income allocated to common shareholders by the weighted average common shares outstanding (including participating securities). The Company’s only participating securities are unvested restricted stock awards that contain non-forfeitable rights to dividends. The following table shows the weighted average number of shares outstanding for the periods indicated. Shares issuable relative to stock options granted have been reflected as an increase in the shares outstanding used to calculate diluted EPS, after applying the treasury stock method. The number of shares outstanding for basic and diluted EPS is presented as follows: Three months Ended December 31, Six months Ended December 31, (Dollars in thousands, except share and per share data) Net income $ $ $ 4,851 $ 3,611 Weighted average shares used in calculation of basic EPS 8,831,235 9,559,369 8,968,690 9,560,913 Incremental shares from assumed exercise of dilutive securities 33,383 10,216 Weighted average shares used in calculation of diluted EPS 8,864,618 9,569,585 8,999,062 9,567,138 Basic earnings per common share $ Diluted earnings per common share $ For the three and six months ended December 31, 2016 and 2015, the following stock options were excluded from the calculation of diluted EPS due to the exercise price of these options exceeding the average market price of the Company’s common stock for the period. These options, which were not dilutive at that date, may potentially dilute EPS in the future. Three Months Ended December 31, Six Months Ended December 31, Stock options 714,545 714,545 21 Table of Contents 7. Derivatives and Hedging Activities The Company has stand-alone derivative financial instruments in the form of interest rate caps that derive their value from a fee paid and are adjusted to fair value based on index and strike rate, and swap agreements that derive their value from the underlying interest rate. These transactions involve both credit and market risk. The notional amounts are amounts on which calculations, payments and the value of the derivative are based. Notional amounts do not represent direct credit exposures. Direct credit exposure arises in the event of nonperformance by the counterparties to these agreements, and is limited to the net difference between the calculated amounts to be received and paid, if any. Such differences, which represent the fair value of the derivative instruments, are reflected on the Company's balance sheet as derivative assets and derivative liabilities. The Company controls the credit risk of its financial contracts through credit approvals, limits and monitoring procedures, and does not expect any counterparties to fail to meet their obligations. The Company currently holds derivative instruments that contain credit-risk related features that are in a net liability position, which may require that collateral be assigned to dealer banks. At December 31, 2016, the Company had posted cash collateral totaling $1.5million with dealer banks related to derivative instruments in a net liability position. The Company does not offset fair value amounts recognized for derivative instruments. The Company does not net the amount recognized for the right to reclaim cash collateral against the obligation to return cash collateral arising from derivative instruments executed with the same counterparty under a master netting arrangement. Risk Management Policies—Derivative Instruments The Company evaluates the effectiveness of entering into any derivative instrument agreement by measuring the cost of such an agreement in relation to the reduction in net income volatility within an assumed range of interest rates. Interest Rate Risk Management—Cash Flow Hedging Instruments The Company uses variable rate debt as a source of funds for use in the Company's lending and investment activities and other general business purposes. These debt obligations expose the Company to variability in interest payments due to changes in interest rates. If interest rates increase, interest expense increases. Conversely, if interest rates decrease, interest expense decreases. Management believes it is prudent to limit the variability of a portion of its interest payments and, therefore, generally hedges a portion of its variable-rate interest payments. Information pertaining to outstanding interest rate caps and swap agreements used to hedge variable rate debt is as follows. December 31, 2016 Notional Amount Inception Date Termination Date Index Receive Rate Pay Rate Strike Rate Unrealized Loss Fair Value Balance Sheet Location (Dollars in thousands) Interest rate swaps: $ July 2013 July 2033 3 Mo. LIBOR % % n/a $ ) $ ) Other Liabilities July 2013 July 2028 3 Mo. LIBOR % % n/a ) ) Other Liabilities July 2013 July 2023 3 Mo. LIBOR % % n/a ) ) Other Liabilities Interest rate caps: October 2014 September 2019 3 Mo. LIBOR n/a n/a % ) 17 Other Assets March 2015 February 2020 3 Mo. LIBOR n/a n/a % ) 46 Other Assets $ $ ) $ ) June 30, 2016 Notional Amount Inception Date Termination Date Index Receive Rate Pay Rate Strike Rate Unrealized Loss Fair V alue Balance Sheet Location (Dollars in thousands) Interest rate swaps: $ July 2013 July 2033 3 Mo. LIBOR % % n/a $ ) $ ) Other Liabilities July 2013 July 2028 3 Mo. LIBOR % % n/a ) ) Other Liabilities July 2013 July 2023 3 Mo. LIBOR % % n/a ) ) Other Liabilities Interest rate caps: October 2014 September 2019 3 Mo. LIBOR n/a n/a % ) 10 Other Assets March 2015 February 2020 3 Mo. LIBOR n/a n/a % ) 25 Other Assets $ $ ) $ ) During the three and six months ended December 31, 2016 and 2015, no interest rate cap or swap agreements were terminated prior to maturity. Changes in the fair value of interest rate caps and swaps designated as hedging instruments of the variability of cash flows associated with variable rate debt are reported in other comprehensive income. These amounts subsequently are reclassified into interest expense as a yield adjustment in the same period in which the related interest on the debt affects earnings. Risk management results for the three and six months ended December 31, 2016 and 2015 related to the balance sheet hedging of variable rate debt indicates that the hedges were effective. 22 Table of Contents 8. Other Comprehensive Income The components of other comprehensive income are as follows: Three Months Ended December 31, Pre-tax Tax Expense After-tax Pre-tax Tax Expense After-tax Amount (Benefit) Amount Amount (Benefit) Amount (Dollars in thousands) Change in net unrealized loss on available-for-sale securities $ ) $ ) $ ) $ ) $ ) $ ) - - - Change in accumulated gain on effective cash flow hedges Reclassification adjustment for net gains included in net income 8 3 5 - - - Total derivatives and hedging activities Total other comprehensive gain (loss) $ $ 62 $ 96 $ ) ) ) Six Months Ended December 31, Pre-tax Tax Expense After-tax Pre-tax Tax Expense After-tax Amount (Benefit) Amount Amount (Benefit) Amount (Dollars in thousands) Change in net unrealized gain or loss on available-for-sale securities $ ) $ ) $ ) $ ) $ ) $ ) - - - Change in accumulated loss on effective cash flow hedges ) ) ) Reclassification adjustment for net gains included in net income 14 5 9 - - - Total derivatives and hedging activities ) ) ) Total other comprehensive gain (loss) $ $ 92 $ $ ) ) ) Accumulated other comprehensive loss is comprised of the following: December 31, 2016 June 30, 2016 (Dollars in thousands) Unrealized loss on available-for-sale securities $ ) $ Tax effect ) Net-of-tax amount $ ) $ Unrealized loss on cash flow hedges $ ) $ ) Tax effect Net-of-tax amount $ ) $ ) Accumulated other comprehensive loss $ ) $ ) 23 Table of Contents 9. Commitments and Contingencies Commitments The Company is a party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers and to reduce its own exposure to fluctuations in interest rates. These financial instruments include commitments to extend credit, standby letters of credit, and commitments to fund investments. Those instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the consolidated balance sheets. The contract amounts of those instruments reflect the extent of involvement the Company has in particular classes of financial instruments. The Company’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit and standby letters of credit is represented by the contractual amount of those instruments. The Company uses the same credit policies in making commitments and conditional obligations as it does for on-balance sheet instruments. Financial instruments with contract amounts which represent credit risk are as follows : December 31, 2016 June 30, 2016 (Dollars in thousands) Commitments to grant loans $ $ Unfunded commitments under lines of credit Standby letters of credit Commitment to fund investment Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Company evaluates each customer’s credit worthiness on a case-by-case basis. The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the counter party. Collateral held varies but may include accounts receivable, inventory, property, plant and equipment, and income-producing commercial properties. The Company has recorded an allowance for possible losses on commitments and unfunded loans totaling $63 thousand and $81 thousand recorded in other liabilities at December 31, 2016 and June 30, 2016, respectively. The Company committed $2.5 million to a fund that acquires CRA qualified investments in loans for the Company’s portfolio. The Fund Manager will call the funds from the Company when an investment is successfully acquired. Through the three and six months ended December 31, 2016, the fund has not called any funds from the Company. Contingencies The Company and its subsidiary are parties to litigation and claims arising in the normal course of business. Management believes that the liabilities, if any, arising from such litigation and claims will not be material to the Company’s consolidated financial position or results of operations. 10 . Stock-Based Compensation A summary of restricted share activity for the six months ended December 31, 2016 follows: Shares Weighted Average Grant Date Fair Value Unvested at beginning of period $ Granted Vested - - Forfeited ) Unvested at end of period A summary of the vesting schedule for the shares granted in the six months ended December 31, 2016 follows: ● 15,000 restricted shares vest in full on August 25, 2019; ● 50,000 restricted shares are subject to performance-based vesting over a three year period (the “performance shares”). The performance shares include an absolute metric and a sliding metric within the performance period. The absolute metric requires that the Company be in compliance with the regulatory commitments made to the Federal Reserve Bank and Maine Bureau of Financial Institutions. The sliding metric is based on reaching certain thresholds in regards to the company’s return on equity (“ROE”). The performance shares shall vest in certain defined increments for such periods if the ROE is at least 70% of such targeted returns. This performance will be measured on both a year-by-year basis for three years, and an average basis over the three year performance period; and, ● 95,000 restricted shares vest in three equal installments, commencing on August 25, 2019. 24 Table of Contents 11. Fair Value Measurements Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions. The Company uses prices and inputs that are current as of the measurement date, including during periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many instruments. This condition could cause an instrument to be reclassified from one level to another. When market assumptions are not readily available, the Company’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. If there has been a significant decrease in the volume and level of activity for the asset or liability, regardless of the valuation technique(s)used, the objective of a fair value measurement remains the same. ASC 820 defines fair value and establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 — Inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date . Level 2 — Valuations based on significant observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3 — Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised by the Company in determining fair value is greatest for instruments categorized in Level 3. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement . Valuation technique s - There have been no changes in the valuation techniques used during the current period. Transfers - There were no transfers of assets and liabilities measured at fair value on a recurring or nonrecurring basis during the current period . Assets and Liabilities Measured at Fair Value on a Recurring Basis: Available-for-sale securities - Where quoted prices are available in an active market, securities are classified within Level 1 of the valuation hierarchy. Examples of such instruments include publicly-traded common and preferred stocks. If quoted prices are not available, then fair values are estimated by using pricing models ( i.e. , matrix pricing) and market interest rates and credit assumptions or quoted prices of securities with similar characteristics and are classified within Level 2 of the valuation hierarchy. Examples of such instruments include government agency and government sponsored agency mortgage-backed securities, as well as certain preferred and trust preferred stocks. Level 3 securities are securities for which significant unobservable inputs are utilized. Certain investments are measured at fair value using the net asset value per share as a practical expedient. The fund seeks to invest in securities either issued or guaranteed by the U.S. government or its agencies. The Company’s investments can be redeemed daily at the closing net asset value per share. In accordance with ASU 2015-07, these investments have not been included in the fair value hierarchy. Derivative financial instruments - The valuation of the Company’s interest rate swaps and caps are determined using widely accepted valuation techniques including discounted cash flow analyses on the expected cash flows of derivatives. These analyses reflect the contractual terms of the derivatives, including the period to maturity, and use observable market-based inputs, including forward interest rate curves and implied volatilities. Unobservable inputs, such as credit valuation adjustments are insignificant to the overall valuation of the Company’s derivative financial instruments. Accordingly, the Company has determined that its interest rate derivatives fall within Level 2 of the fair value hierarchy. The fair value of derivative loan commitments and forward loan sale agreements are estimated using the anticipated market price based on pricing indications provided from syndicate banks. These commitments and agreements are categorized as Level 2. The fair value of such instruments was nominal at each date presented . 25 Table of Contents Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis: Collateral Dependent Impaired Loans - Valuations of impaired loans measured at fair value are determined by a review of collateral values. Certain inputs used in appraisals are not always observable, and therefore impaired loans are generally categorized as Level 3 within the fair value hierarchy. Real Estate Owned and Other Repossessed collateral - The fair values of real estate owned and other repossessed collateral are estimated based upon appraised values less estimated costs to sell. Certain inputs used in appraisals are not always observable, and therefore may be categorized as Level 3 within the fair value hierarchy. When inputs used in appraisals are primarily observable, they are classified as Level 2 . Loan servicing rights— The fair value of the SBA and mortgage servicing rights is based on a valuation model that calculates the present value of estimated future net servicing income. Adjustments are only recorded when the discounted cash flows derived from the valuation model are less than the carrying value of the asset. Certain inputs are not observable, and therefore loan servicing rights are generally categorized as Level3 within the fair value hierarchy. Fair Value of other Financial Instruments: Cash and cash equivalents - The fair value of cash, due from banks, interest bearing deposits and Federal Home Loan Bank of Boston (“FHLBB”) overnight deposits approximates their relative book values, as these financial instruments have short maturities. FHL B B stock - The carrying value of FHLBB stock approximates fair value based on redemption provisions of the FHLBB. Loans - Fair values are estimated for portfolios of loans with similar financial characteristics. The fair value of performing loans is calculated by discounting scheduled cash flows through the estimated maturity using estimated market discount rates that reflect the credit and interest rate risk inherent in the loan. The estimates of maturity are based on the Company’s historical experience with repayments for each loan classification, modified, as required, by an estimate of the effect of current economic conditions, lending conditions and the effects of estimated prepayments. Loans held for sale - The fair value of loans held-for-sale is estimated based on bid quotations received from loan dealers. Interest receivable - The fair value of this financial instrument approximates the book value as this financial instrument has a short maturity. It is the Company’s policy to stop accruing interest on loans past due by more than 90 days. Therefore, this financial instrument has been adjusted for estimated credit loss. Deposits - The fair value of deposits with no stated maturity, such as noninterest-bearing demand deposits, savings, NOW accounts and money market accounts, is equal to the amount payable on demand. The fair values of time deposits are based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities. The fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market. If that value were considered, the fair value of the Company’s net assets could increase . Borrowings - The fair value of the Company’s borrowings with the FHLBB is estimated by discounting the cash flows through maturity or the next re-pricing date based on current rates available to the Company for borrowings with similar maturities. The fair value of the Company’s short-term borrowings, capital lease obligations, wholesale repurchase agreements and other borrowings is estimated by discounting the cash flows through maturity based on current rates available to the Company for borrowings with similar maturities . Off-Balance Sheet Credit-Related Instruments -
